        Case 1:19-cv-00187-AW-GRJ Document 1 Filed 10/01/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                   GAINESVILLE DIVISION


AVERY PETERSON,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Civil Action No.:
                                    )
PREMIER PLUMBING AND LEAK, LLC, )
                                    )
      Defendant.                    )
____________________________________)

                                         COMPLAINT

        COMES NOW the Plaintiff, AVERY PETERSON (“PLAINTIFF”), and files this

Complaint     against    DEFENDANT,         PREMIER       PLUMBING        AND      LEAK,      LLC

(“DEFENDANT”), respectfully stating unto the Court the following:

                                  GENERAL ALLEGATIONS

   1.       This is a cause of action to recover back pay, liquidated damages, attorney fees, costs

            of litigation and other relief from DEFENDANT for violations of the Fair Labor

            Standards Act (“FLSA”) and for breach of contract.

   2.       At all material times, PLAINTIFF was a citizen and resident of Florida.

   3.       At all material times, DEFENDANT was a Florida corporation, with a principal address

            in Gainesville Florida, which provided plumbing services in the Northern District of

            Florida, and PLAINTIFF performed work for DEFENDANT in Gainesville, Florida.

                                        BACKGROUND

   4.       PLAINTIFF brings this action to require DEFENDANT to pay back wages owed to

            PLAINTIFF, which DEFENDANT failed to pay in violation of the Fair Labor
      Case 1:19-cv-00187-AW-GRJ Document 1 Filed 10/01/19 Page 2 of 6



        Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

5.      At all relevant times, DEFENDANT acted through its officers, agents, servants and

        employees.

6.      Upon information and belief, at all relevant times, DEFENDANT had two or more

        employees, including PLAINTIFF, who regularly handled goods that moved in or were

        produced for interstate commerce that were used to remove trees.

7.      At all relevant times, DEFENDANT was an enterprise engaged in commerce as defined

        at 29 U.S.C. § 203.

8.      Upon information and belief, at all relevant times, DEFENDANT had annual gross

        sales in excess of $500,000.00 and two or more employees who regularly handled

        goods that moved in or were produced for interstate commerce.

9.      Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331, 1337 and by 29 U.S.C. §

        216.

10.     In or around May 2017, DEFENDANT hired PLAINTIFF to work as a plumber’s

        helper at a rate of pay of $10 per hour and he remained in that capacity until

        DEFENDANT terminated him in or around September 2018.

11.     The FLSA requires an employer to pay its employees at a rate of at least minimum

        wage for all hours worked and also requires an employer to pay its employees time and

        one-half when they work more than 40 hours per week.

12.     Throughout his employment as a plumber’s helper, PLAINTIFF worked at least 70

        hours per week, but was paid only straight time for the hours he worked.

13.     Upon information and belief, DEFENDANT has, since the beginning of PLAINTIFF’S

        employment, willingly, deliberately and intentionally refused to pay PLAINTIFF at a



                                           2
      Case 1:19-cv-00187-AW-GRJ Document 1 Filed 10/01/19 Page 3 of 6



        rate of one and one-half times his usual hourly rate when he worked more than 40 hours

        per week.

14.     PLAINTIFF therefore is owed compensation for time actually worked but not paid at

        the appropriate overtime rate by DEFENDANT, who willingly and knowingly

        withheld those wages.

                                COUNT I
              VIOLATION OF THE FAIR LABOR STANDARDS ACT

15.     The General Allegations and Background above are hereby incorporated by reference

        as though fully set forth herein.

16.     DEFENDANT regularly engages in commerce and its employees, including

        PLAINTIFF, handled and used materials, which have moved in interstate commerce.

17.     At all relevant times, DEFENDANT was an employer within the meaning of the Fair

        Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. and is subject to

        the provisions of the Act.

18.     PLAINTIFF, at all relevant times was a non-exempt employee of DEFENDANT, as

        defined by the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.

        who performed work for which he did not receive appropriate compensation.

19.     During his employment with DEFENDANT, PLAINTIFF performed work for which

        he was not properly compensated in violation of the provisions of the Fair Labor

        Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. More specifically,

        DEFENDANT violated the overtime provisions of the Fair Labor Standards Act by not

        paying PLAINTIFF time and one-half when he worked more than 40 hours in a week.

20.     Upon information and belief, DEFENDANT’S pay system was unilaterally imposed

        upon PLAINTIFF by DEFENDANT.


                                            3
         Case 1:19-cv-00187-AW-GRJ Document 1 Filed 10/01/19 Page 4 of 6



   21.      DEFENDANT’S failure to compensate PLAINTIFF for his overtime violates the

            overtime provisions of the FLSA and the regulations thereunder.

   22.      DEFENDANT’S failure to compensate PLAINTIFF for his overtime was a willful and

            knowing violation of the Act.

   23.      As a result of DEFENDANT’S willful and knowing failure to properly compensate

            PLAINTIFF, he has suffered substantial delay in receipt of wages owed and damages.

   24.      Pursuant to 29 U.S.C. §§206, 207 and 216, DEFENDANT owes PLAINTIFF

            compensation at a rate of one and one-half times his agreed hourly rate for the overtime

            hours he worked, and an additional equal amount as liquidated damages, together with

            an additional sum for attorney’s fees and costs of litigation.

   25.      All conditions precedent to maintaining this action have occurred or otherwise been

            waived.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover unpaid wages, liquidated damages, pre- and post-

judgment interest, nominal damages, attorney fees, and other relief by reason of DEFENDANT’S

violations of the FLSA; for a trial by jury on all issues so triable, and, for such other and further

relief as the Court may deem just and proper.

                                          COUNT II
                                      FLSA-RETALIATION

   26.      The General Allegations and Background are hereby incorporated by reference as

            though fully set forth herein.

   27.      Throughout his employment, PLAINTIFF complained to DEFENDANT that he was

            not getting paid in accordance with the FLSA’s overtime provisions.

   28.      Upon information and belief, PLAINTIFF was terminated in or around September


                                                 4
         Case 1:19-cv-00187-AW-GRJ Document 1 Filed 10/01/19 Page 5 of 6



            2018, because he requested DEFENDANT pay him time and one-half for his overtime.

   29.      As a result of his termination, PLAINTIFF suffered a loss of income, humiliation and

            embarrassment.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover lost wages and fringe benefits, damages for mental

anguish, embarrassment and humiliation, punitive damages, pre- and post-judgment interest, other

compensatory damages, nominal damages, and other relief by reason of DEFENDANT’S violation

of the FLSA’s retaliation provision; for a trial by jury on all issues so triable, and, for such other

and further relief as the Court may deem just and proper.

                                        COUNT III
                                   BREACH OF CONTRACT

   30.      The General Allegations and Background are hereby incorporated by reference as

            though fully set forth herein.

   31.      DEFENDANT breached its employment agreement with PLAINTIFF by failing to pay

            PLAINTIFF the agreed rate of pay for all the hours he worked and by failing to pay

            PLAINTIFF money it had been holding for PLAINTIFF. In that regard, DEFENDANT

            held $100 per week from PLAINTIFF’S pay because PLAINTIFF was not allowed to

            exceed a certain balance at the facility where he was incarcerated. DEFENDANT

            agreed to pay PLAINTIFF that money when he was released, but failed to do so.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover lost wages and fringe benefits, pre- and post-

judgment interest, other compensatory damages, nominal damages, and other relief by reason of

DEFENDANT’S breach of contract; for a trial by jury on all issues so triable, and, for such other

and further relief as the Court may deem just and proper.


                                                 5
       Case 1:19-cv-00187-AW-GRJ Document 1 Filed 10/01/19 Page 6 of 6




Dated: October 1, 2019



                                   Respectfully submitted,

                                   THE LAW OFFICE OF MATTHEW BIRK



                                   /s/ Matthew W. Birk
                                   Matthew W. Birk
                                   Florida Bar No.: 92265
                                   309 NE 1st Street
                                   Gainesville, FL 32601
                                   (352) 244-2069
                                   (352) 372-3464 FAX
                                   mbirk@gainesvilleemploymentlaw.com
                                   ATTORNEYS FOR PLAINTIFF




                                     6
